Case 2:16-cv-01877-JLR Document 277-1 Filed 01/30/20 Page 1 of 3

 

 

 

 

 

 

1 HONORABLE JAMES L. ROBART

2

3

4

5

6 IN THE UNITED STATES DISTRICT COURT

FOR THE WESTERN DISTRICT OF WASHINGTON
7 AT SEATTLE
8]/SUSAN CHEN et al.,
CIVIL ACTION No. 2:16-cv-01877-JLR

9 Plaintiffs,

10 PROPOSED) ORDER GRANTING
vs. MOTION TO WITHDRAW AS
- COUNSEL FOR PLAINTIFF SUSAN
"| INATALIE D*AMICO, et al. CHEN
12 .
Defendants. NOTE ON MOTION CALENDAR:
13} FEBRUARY 14, 2020
14
15
16 This matter came before the Court upon the motion of Shawn Larsen Bright, Nathan
7 Alexander, T. Augustine Lo, Brian Janura, Wendy Feng, and Dorsey & Whitney LLP to
18 withdraw as counsel for Plaintiff Susan Chen in the above-captioned matter. For the reasons
19 stated in the motion, Shawn Larsen Bright, Nathan Alexander, T. Augustine Lo, Brian Janura,
20 Wendy Feng, and Dorsey & Whitney LLP shall be permitted to withdraw as counsel for Plaintiff
41 Susan Chen (individually and in her capacity as legal guardian ad litem for minor J L), and are
1 hereby withdrawn.
23 IT IS SO ORDERED.
ak
24 DATED this_\4~_ day of Fevonanns , 2020.
> CN C VOX
26
UNITED STATES DISTRICT COURT
37 JUDGE JAMHS L. ROBART
Dorsey & Wurtnty LLP
ORDER GRANTING MOTION Jo Pert AVENUE, SUTTEG1OD
TO WITHDRAW -l- SEATTLE, WA 98104-7043

 

PHONE: (206} 903-8800

2:16-cv-01877-JLR. FAX: (206) 903-8820

 

 

 
wn —& WwW bd

oO fe wA DH

10
11
12
13
14
15
16
17
18
19

PRESENTED BY:

DORSEY & WHITNEY LLP

/s/ Shawn Larsen-Brighti

/s/ Nathan Alexander

fs/ T. Augustine Lo

/s/ Brian Janura

/s/ Wendy Feng

Shawn Larsen-Bright, WSBA # 37066
Nathan Alexander, WSBA # 37040
T. Augustine Lo, WSBA # 48060
Brian Janura, WSBA # 50213
Wendy Feng, WSBA # 53590

701 Fifth Avenue, Suite 6100
Seattle, WA 98104

Tel. 206-903-8800

larsen. bright.shawn@dorsey.com
alexander.nathan@dorsey.com
lo.augustine@)dorsey.com
janura.brian@dorsey.com
feng.wendy@dorsey.com

Court-Appointed Attorneys for Plaintiff Susan
Chen

Case 2:16-cv-01877-JLR Document 277-1

Filed 01/30/20 Page 2 of 3

 

 

20
21
22
23
24
25
26
27

 

ORDER GRANTING MOTION
TO WITHDRAW -2-
2:16-cv-01877-JLR

 

Dorsiy & Wurrney LLP
COLUMBIA CENTER.

701 FIFTH AVENUE, SUITE 6100
SEATTLE, WA 93104-7043
PHONE; (208) 903-8800

FAX: (206) 903-8820

 

 
 

Case 2:16-cv-01877-JLR Document 277-1 Filed 01/30/20 Page 3 of 3

 

 

 

 

1 CERTIFICATE OF SERVICE
2 I hereby certify that on this date I caused to be served the foregoing on the following by|
3 the method indicated:
4 ;
Susan Chen [_] Via Messenger
5 17106 Northeast 45" Street |_| Via Facsimile
‘ Redmond, WA, 98052 Via U.S. Mail
6 IX] Via Electronic Mail
4 [J Via ECF Notification
8 oe .
Aaron P, Riensche [_] Via Messenger
91| Geoff J. M. Bridgman [| Via Facsimile
Daniel F. Shickich [_] Via U.S. Mail
10|| OGDEN MURPHY WALLACE, PLLC [_| Via Electronic Mail
it 901 5th Ave., Ste, 3500 Via ECF Notification
Seattle, WA 98164-2008
12 Altorneys for Redmond Defendants
13 Michael David Myers [_] Via Messenger
MYERS & COMPANY, PLLC | _] Via Facsimile
14]! 1530 Eastlake Avenue East [_] Via U.S. Mail
15 Seattle, WA 98102 [] Via Electronic Mail
Attorneys for Plaintiff Naixiang Lian XX] Via ECF Notification
16
Scott M. Barbara [| Via Messenger
17 ASSISTANT ATTORNEY GENERAL L] Via Facsimile
Torts Division, Seattle [] Via U.S. Mail
| 18]| 800 Sth Ave., Ste. 2000 [_] Via Electronic Mail
| 19 Seattle, WA 98104 Via ECF Notification
| Counsel for State Defendants
| 20
| Dated this 30th day of January 2020.
21
| ‘s/f MollyPrice
22 Molly Price, Legal Assistant
| 23
24
25
26
27
Dorsey & WHITNEY LLP
ORDER GRANTING MOTION 701 Fett Aven, SU S100
TO WITHDRAW -3.- SEATTLE, WA 98104-7043

PHONE: (206) 903-8800
FAX: (206) 903-882)

2: £6-cv-01877-JLR

 

 
